Citation Nr: 1432828	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial 10 percent rating for lumbar degenerative disc disease.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 2008.  

This matter arises before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issue of entitlement to an initial disability evaluation in excess of 10 percent for lumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar degenerative disc disease is manifested by evidence of painful motion with radiological evidence of arthritis.



CONCLUSION OF LAW

An evaluation no less than 10 percent for lumbar degenerative disc disease is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2013); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  He was provided the opportunity to present pertinent evidence and testimony at a January 2013 Travel Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Analysis

The Veteran's service-connected lumbar degenerative disc disease is currently rated as noncompensable under Diagnostic Code 5242.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

For reasons discussed below, the Board finds the July 2008 VA examination is not adequate to evaluate the current severity of the Veteran's lumbar degenerative disc disease.  Nevertheless, the Board finds the evidence of record is sufficient to warrant a minimum evaluation of 10 percent.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

A 10 percent rating is warranted when painful motion is non-compensable under the appropriate Diagnostic Code but there is a showing of pain plus degenerative arthritis established by X-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

An X-ray taken in July 2004 revealed evidence of thoracolumbar arthritis.  At the January 2013 hearing, the Veteran complained of painful motion.  Pain is a subjective symptom capable of lay observation and the Veteran is competent and credible to report the fact that his lumbar disorder causes painful movement.  

Accordingly, the Board assigns a minimum 10 percent evaluation for the Veteran's lumbar degenerative disc disease.  The Board will remand the question of entitlement to an evaluation in excess of 10 percent.  The appeal, to this extent, is granted.

Inasmuch as entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar degenerative disc disease is being remanded, consideration for extra-scheduler rating and total disability evaluation based on individual unemployability is not warranted at this time.


ORDER

Entitlement to an initial 10 percent rating for degenerative disc disease of the lumbar spine is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.  

The Veteran was last afforded a VA examination to assess the etiology of his lumbar degenerative disc disease in July 2008.  As such, the Board finds that a more recent VA examination is needed to fully and fairly evaluate the current severity of his claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records, to specifically include any VA treatment records dating since August 2008.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by a physician to ascertain the current severity of his lumbar degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the physician should be performed.  The physician must be provided access to the Veteran's claims folder, Virtual VA records, and any VBMS file.  The physician must provide the range of thoracolumbar motion in each plane of movement, and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.

3.  When the development requested has been completed, the case should be readjudicated.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


